DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on May 28, 2020 in which claims 1, 3-13 and 18-21 are presented for examination. Claims 2 and 14-17 have been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Present Application
Application #: 15/226,952
Claim 1. A garment to be worn by an operator of a powered drivable machine, the garment comprising: an electrically powered element coupled to a portion of the garment configured to heat or cool the operator while wearing the garment; a wire coupled to the electrically powered element having a portion of the wire extending outward from the garment; [[and]] a bottom hem, wherein the portion of the wire extending outward from the garment extends from the bottom hem; a plug connected to the wire that plugs into wherein when the powered drivable machine is a stand-on riding mower, the complementary port is positioned at a height in a range from about 25 inches to about 40 inches above an operator support on the stand-on riding mower, wherein the operator support is adapted to support the operator in a standing position.


Claim 1. A garment to be worn by an operator of a powered drivable machine, the garment comprising: an electrically powered element coupled to a portion of the garment configured to heat or cool the operator while wearing the garment; a wire coupled to the electrically powered element having a portion of the wire extending outward from the garment; [[and]] a bottom hem, wherein the portion of the wire extending outward from the garment extends from the bottom hem; a plug connected to the wire that plugs into a complementary port on the powered drivable machine, wherein when the plug is connected with the complementary port, electrical current flows through the wire and towards the electrically powered element; and wherein the bottom hem is positioned adjacent the complementary port when the operator is on the powered drivable machine, wherein when the powered drivable machine is a stand-on riding mower, the complementary port is positioned at a height in a range from about 25 inches to about 40 inches above an operator support on the stand-on riding mower, wherein the operator 





Claim 12. An outdoor power unit comprising: a front end spaced form a rear end defining a longitudinal direction therebetween; an electric motor a main battery connected to the electric motor; a garment-powering electrical port in electrical communication with the main battery to provide electrical current through the port when an electrically powered garment, worn by an operator of the power unit, is connected to the garment-powering electrical port, 3wherein the outdoor power unit is selected from the group comprising a lawn mower and a snow thrower; and the outdoor power unit is free of an internal combustion engine such that the outdoor power unit is one of an all-electric lawn mower and an all-electric snow thrower.


Claim 16. The outdoor power unit of Claim 13, wherein the electrical port is positioned at a height in a range from about 25 inches to about 40 inches above a stand-on operator support, and adapted 










Present Application
Application #: 16/226,993
Claim 1. A garment to be worn by an operator of a powered drivable machine, the garment comprising: an electrically powered element coupled to a portion of the garment configured to heat or cool the operator while wearing the garment; a wire coupled to the electrically powered element having a portion of the wire extending outward from the garment; a bottom hem, wherein the portion of the wire extending outward from the garment extends from the bottom hem; a plug connected to the wire that plugs into a complementary port on the powered drivable machine, wherein when the plug is connected with the complementary port, electrical current flows through the wire and towards the electrically powered element; and wherein the bottom hem is positioned adjacent the complementary port when the operator is on the powered drivable machine, wherein when the powered drivable machine is a stand-on riding mower, the complementary port is positioned at a height in a range from about 25 inches to about 40 inches above an operator support on the stand-on riding mower, wherein the operator 


Claim 1. A garment to be worn by an operator of a powered drivable machine, the garment comprising: an electrically powered element coupled to a portion of the garment configured to heat or cool the operator while wearing the garment; a wire coupled to the electrically powered element having a portion of the wire extending outward from the garment; a bottom hem, wherein the portion of the wire extending outward from the garment extends from the bottom hem; a plug connected to the wire that plugs into a complementary port on the powered drivable machine, wherein when the plug is connected with the complementary port, electrical current flows through the wire and towards the electrically powered element; and wherein the bottom hem is positioned adjacent the complementary port when the operator is on the powered drivable machine, wherein when the powered drivable machine is a stand-on riding mower, the complementary port is positioned at a height in a range from about 25 inches to about 40 inches above an operator support on the stand-on riding mower, wherein the operator support is adapted to support the operator in a standing position.





Claim 12. An outdoor power unit comprising: a front end spaced form a rear end defining a longitudinal direction therebetween; an electric motor or engine supported by a frame; a main battery connected to the electric motor; a garment-powering electrical port in electrical communication with the electrical current source main battery to provide electrical current through the port when an electrically powered garment, worn by an operator of the power unit, is connected to the garment-powering electrical port, 3wherein the outdoor power unit is selected from the group comprising a lawn mower and a snow thrower; and the outdoor power unit is free of an internal combustion engine such that the outdoor power unit is one of an all-electric lawn mower and an all-electric snow thrower.

Claim 16. The outdoor power unit of Claim 13, wherein the electrical port is positioned at a height in a range from about 25 inches to about 40 inches above a stand-on operator support, and adapted to enable the garment to plug into the port with a minimal amount of electrical cord extending from the garment to the port.










Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/226,952 in view of Demers (2019/0208836).
Demers teaches, a wire coupled to the electrically powered element having a portion of the wire extending outward from the garment (211 is coupled to 230 by way of 225 having a portion of 211 extending outward from 100, [0064], [0063], [0067], figures 1-3); a bottom hem, wherein the portion of the wire extending outward from the garment extends from the bottom hem (100 has an annotated bottom hem, wherein the portion of 211 extends outward from 100 extends from the annotated bottom hem, annotated figure 2); wherein the bottom hem is positioned adjacent the complementary port when the operator is on the powered drivable machine (the annotated bottom hem is positioned adjacent the complementary port when the operator is on 10, figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the a wire coupled to the electrically powered element having a portion of the wire extending outward from the garment; a bottom hem, wherein the portion of the wire extending outward from the garment extends from the bottom hem, with  the bottom hem being positioned adjacent the complementary port when the operator is on the powered drivable machine as taught by Demers in order to provide the plug a wire that would not interfere with the  
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 and 16 of copending Application No. 15/226,952 in view of Demers (2019/0208836).
Demers teaches, a wire coupled to the electrically powered element having a portion of the wire extending outward from the garment (211 is coupled to 230 by way of 225 having a portion of 211 extending outward from 100, [0064], [0063], [0067], figures 1-3); a bottom hem, wherein the portion of the wire extending outward from the garment extends from the bottom hem (100 has an annotated bottom hem, wherein the portion of 211 extends outward from 100 extends from the annotated bottom hem, annotated figure 2); wherein the bottom hem is positioned adjacent the complementary port when the operator is on the powered drivable machine (the annotated bottom hem is positioned adjacent the complementary port when the operator is on 10, figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the a wire coupled to the electrically powered element having a portion of the wire extending outward from the garment; a bottom hem, wherein the portion of the wire extending outward from the garment extends from the bottom hem, with the bottom hem being positioned adjacent the complementary port when the operator is on the powered drivable machine as taught by Demers in order to provide the plug a wire that would not interfere with the  user while operating the riding mower, since the plug would be placed at the bottom hem of the garment.

This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein when the powered drivable machine is a stand-on riding mower, the complementary port is positioned at a height in a range from about 25 inches to about 40 inches above an operator support on the stand-on riding mower, wherein the operator support is adapted to support the operator in a standing position”, which is indefinite, since it is unclear as what limitations are required by the claim, since the limitation recites “when the powered drivable machine is a stand-on riding mower”, it is unclear if the following limitations are required. Here, if the powered drivable machine is not a stand-on riding mower, is the complementary port required to be positioned at a height in a range from about 25 inches to about 40 inches above an operator support on 
All dependent claims are rejected for depending from a rejected base claim.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. (2019/0208836)[Demers] in view of White et al. (2019/0075726)[White].
Regarding claim 1, Demers teaches, A garment to be worn by an operator of a powered drivable machine (100 is worn by an operator of 10, Abstract, [0060], [0064], figures 1 and 2), the garment comprising: an electrically powered element coupled to a portion of the garment configured to heat or cool the operator while wearing the garment (230 is coupled to a portion of 100 and is configured to heat or cool the operator while wearing 100, [0067], figures 2 and 3); a wire coupled to the electrically powered element having a portion of the wire extending outward from the garment (211 is coupled to 230 by way of 225 having a portion of 211 extending outward from 100, [0064], [0063], [0067], figures 1-3); a bottom hem, wherein the portion of the wire extending outward from the garment extends from the bottom hem (100 has an annotated bottom hem, wherein the portion of 211 extends outward from 100 extends from the annotated bottom hem, annotated figure 2); a plug connected to the wire that plugs into a complementary port on the powered drivable machine (210 is connected to 211 that plugs into a complementary port on 10, [0064], figures 1-3), wherein when the plug is connected with the complementary port, electrical current flows through the wire and towards the electrically powered element (when the 210 is connected with the complementary port, electrical current flows through 211 and towards 230 by way of 225, [0063], [0065], [0067]); and wherein the bottom hem is positioned adjacent the 
While Demers discloses in [0048], “Although the present technology is described below with respect to a snowmobile, it is contemplated that aspects could be applied to other vehicles”, Demers fails to teach, wherein when the powered drivable machine is a stand-on riding mower, the complementary port is positioned at a height in a range from about 25 inches to about 40 inches above an operator support on the stand-on riding mower.
White teaches, wherein when the powered drivable machine is a stand-on riding mower (10 is a stand-on riding mower, Abstract, figure 8B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the powered drivable machine of Demers as a stand-on riding mower as taught by White in order to provide the user with a garment that can heat to the user when using the stand-on riding mower.
While Demers discloses that the complementary port is positioned at a height in above an operator support on the stand-on riding mower (in which 10 is a stand-on In re Aller, 105 USPQ 233.
Here, by making the complementary port is positioned at a height in a range from about 25 inches to about 40 inches above an operator support on the stand-on riding mower, as claimed, the height of the complementary port would be long enough for the plug to be connected, but not too long where the wire would interfere with the user while operating the riding mower and would also be in a position where the wire would not interfere with the operators legs while operating the riding mower.
Regarding claim 3, the combined references teach, further comprising: a battery coupled to the electrically powered element (Demers, 220 is coupled to 230 by way of 225, [0063], [0066], [0067], figures 2 and 3).
Regarding claim 4, the combined references teach, further comprising: battery activation logic programmed to power the electrically powered element with current from the battery when the plug is disconnected from the complementary port on the powered drivable machine (Demers, further comprising: battery activation logic programmed to power 230 with current from 220 when 210 is disconnected from the complementary 
Regarding claim 5, the combined references teach, further comprising: instructions in the battery activation logic to automatically initiate current movement to the electrically powered element in response to disconnection of the plug from the complementary port on the powered drivable machine (Demers, further comprising: instructions in the battery activation logic to automatically initiate current movement to 230 in response to disconnection of 210 from the complementary port on 10 (in which 10 is a stand-on riding mower as combined above as taught by White), [0089], [0091]).
Regarding claim 6, the combined references teach, further comprising: instructions in the battery activation logic to permit selective current movement to the electrically powered element, as selected by the operator, in response to disconnection of the plug from the complementary port on the powered drivable machine (Demers, further comprising: instructions in the battery activation logic to permit selective current movement to 230, as selected by the operator, in response to disconnection of 210 from the complementary port on 10, (in which 10 is a stand-on riding mower as combined above as taught by White), [0069], [0089]).
Regarding claim 7, the combined references teach, further comprising: an electrical regulator coupled to the wire configured to transform current or voltage flowing from the powered drivable machine through the wire (Demers, further comprising: 225 coupled to 210 configured to transform current or voltage flowing from 10 (in which 10 is a stand-on riding mower as combined above as taught by White) through 210, [0063], [0064], [0065], figures 1-3).

Regarding claim 9, the combined references teach, further comprising: a releasable connector that releasably connects the battery to the garment (Demers, further comprising: a releasable connector 222 that releasably connects 220 to the garment, [0066], figure 2).
Regarding claim 18, the combined references teach, wherein the garment is free of a battery (Demers, as disclosed in [0066], 100 is free of a battery, since 220 can be removed from 100).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. (2019/0208836)[Demers] in view of White et al. (2019/0075726)[White] in view of Devito (2018/0317573).
Regarding claim 10, the combined references teach, the electrically powered element to the garment (Demers, 230 is within 100, [0067], figures 2 and 3).
The combined references fail to teach, further comprising: a releasable connector that releasably connects the electrically powered element to the garment.
Devito, a garment with a heating device, Abstract, teaches, further comprising: a releasable connector that releasably connects the electrically powered element to the garment (a releasable connector releasably connects 10 to 200, see [0026] regarding 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electrically powered element of Demers with a releasable connector that releasably connects the electrically powered element to the garment as taught by Devito, in order to provide the user with a garment where the electrically powered element can be attached and detached, [0002] based on the user’s preferences.
Regarding claim 11, the combined references teach, the electrically powered element integrated into the garment (Demers, 230 is integrated into 100, [0067], figures 2 and 3).


The combined references fail to teach, wherein the electrically powered element is non-removably integrated into the garment.
Devito, a garment with a heating device, Abstract, teaches, wherein the electrically powered element is non-removably integrated into the garment (10 is non-removably integrated into the garment 200, “One end of the fastener is permanently…attached to the integral pad-like construction and the corresponding end of the fastener is permanently…attached to the apparel”, [0039], see [0026] regarding the electrical powered element 10, see [0028] regarding the garment 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electrically powered element . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. (2019/0208836)[Demers] in view of White et al. (2019/0075726)[White] in view of Stevens et al. (2016/0374411)[Stevens].
Regarding claim 12, the combined references teach, the electrically powered element (Demers, 230, [0067], figures 2 and 3).
The combined references fail to teach, wherein the electrically powered element is an electrically resistive heating wire.
Stevens, a heating system for a garment, Abstract, teaches, wherein the electrically powered element is an electrically resistive heating wire (“The conductive micro/nano-wires, yarns or threads 31 generally will be applied to the carrier, typically being embroidered, stitched or otherwise bonded thereto, in a desired pattern 32, which can include a series of crisscrossing or intersecting wire segments so as to form a resistive heating element as indicated in FIGS. 1-4, and with the ends of the wires terminating at a flat, micro/nano-wire connections 33 (FIG. 4)”, [0025], therefore, 31 is an electrically resistive heating wire).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electrically powered element of Demers as an electrically resistive heating wire as taught by Stevens, in order to .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. (2019/0208836)[Demers] in view of White et al. (2019/0075726)[White] in view of Rothschild et al. (8,281,609)[Rothschild].
Regarding claim 12, the combined references teach, the electrically powered element (Demers, 230, [0067], figures 2 and 3).
While Demers discloses the electrically powered element as a heating element, [0067], the combined references fail to teach, wherein the electrically powered element is a thermoelectric cooler (TEC).
Rothschild, a garment that provides cooling air to a user, Abstract, teaches, wherein the electrically powered element is a thermoelectric cooler (TEC) (“A personal cooling system compatible with protective garments may comprise an air circulation pad, one or more air pumps, and optionally a desiccant, a heat pump, such as a thermoelectric cooler, and a battery power supply”, Col. 1 ln. 60-63, “FIG. 4 shows a schematic of a closed loop cooling system 400. The cooling system comprises at least one air circulation pad 402, a drying module 406, an air pump module 408, a heat pump module 410 and a battery power supply 432. The heat pump module comprises a heat pump 412, a heat exchanger 414 and a fan 416”, Col. 4 ln. 33-38, therefore, 410/402 is a thermoelectric cooler (TEC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electrically powered element of Demers a thermoelectric cooler (TEC), as taught by Rothschild in order to provide the .

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. (2019/0208836)[Demers] in view of White et al. (2019/0075726)[White] in view of Bessette et al. (2017/0095013)[Bessette].
Regarding claim 19, Demers teaches, A garment to be worn by an operator of a riding machine (100 is worn by an operator of 10, Abstract, [0060], [0064], figures 1 and 2), the garment comprising: an electrically powered element coupled to a portion of the garment configured to heat or cool the operator while wearing the garment (230 is coupled to a portion of 100 and is configured to heat or cool the operator while wearing 100, [0067], figures 2 and 3); a wire coupled to the electrically powered element having a portion of the wire extending outward from the garment (211 is coupled to 230 by way of 225 having a portion of 211 extending outward from 100, [0064], [0063], [0067], figures 1-3); wherein the portion of the wire extends outward from the garment (wherein the portion of 211 extends outward from 100, figure 2); a plug connected to the wire that plugs into a complementary port on the riding machine (210 is connected to 211 that plugs into a complementary port on 10, [0064], figures 1-3), wherein when the plug is connected with the complementary port, electrical current flows from the riding machine through the wire and towards the electrically powered element (when the 210 is 
While Demers discloses in [0048], “Although the present technology is described below with respect to a snowmobile, it is contemplated that aspects could be applied to other vehicles”, Demers fails to teach, a garment to be worn by an operator of a riding mower, a sleeve, wherein the portion of the wire extending outward from the garment extends from the sleeve; a plug connected to the wire that plugs into a complementary port on the riding mower.
White teaches, a garment to be worn by an operator of a riding mower (as shown in figure 8B, a garment is worn by an operator of 10, [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the riding machine of Demers as a riding mower as taught by White in order to provide the user with a garment that can heat to the user when using the riding mower.
The combined references teach, a plug connected to the wire that plugs into a complementary port on the riding mower (as combined above, 210 of Demers connected to 211 of Demers that plugs into a complementary port on the riding mower of White, see Demer’s figure 3 which shows 210 plugs into a complementary port on 10).
While Demers discloses a sleeve 129, [0061], The combined references fail to teach, a sleeve, wherein the portion of the wire extending outward from the garment extends from the sleeve.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the portion of the wire extending outward from the garment of Demers as extending outward from the garment extends from the sleeve as taught by Bessette in order to provide the user with a wire that would not interfere with the operators legs while operating the riding mower, since the wire would extend from the operators sleeve.
Regarding claim 20, the combined references teach, the sleeve is positioned adjacent the complementary port when the operator is on the riding mower (as combined above as taught by Bessette, in which 129 of Demers has a portion of the wire 211 and the wire 211 has the plug 210, therefore, as combined above, the sleeve 129 of Demers is positioned adjacent to the complementary port on 201 when the operator is on 10 (10 being the riding mower, as combined above as taught by White)), the complementary port is positioned at a height above a standing operator support on the riding mower (as shown in figure 1, the complementary port for 210 is positioned at a height above 64 on 10 (10 being the riding mower, as combined above as taught by White)), see figure 3 regarding the complementary port for 210, see [0054] regarding the structure of 64, here, since 64 “accommodate[s] the driver’s feet”, [0064],  64 may be a standing operator support).
While Demers discloses that the complementary port is positioned at a height in above a standing operator support on the riding mower (as combined above, 10 is a In re Aller, 105 USPQ 233.
Here, by making the complementary port is positioned at a height in a range from about 25 inches to about 40 inches above a standing operator support on the riding mower, as claimed, the height of the complementary port would be long enough for the plug to be connected, but not too long where the wire would interfere with the user while operating the riding mower and would also be in a position where the wire would not interfere with the operators legs while operating the riding mower.

Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. (2019/0208836)[Demers] in view of Rothschild et al. (8,281,609)[Rothschild] in view of White et al. (2019/0075726)[White].
Regarding claim 21, Demers teaches, a garment to be worn by an operator of a stand-on riding machine (100 is worn by an operator of 10, Abstract, [0060], [0064], figures 1 and 2, 10 is a stand-on riding maching since, 10 includes the structure of 64, in which 64 “accommodate[s] the driver’s feet”, [0064], therefore, 10 may be a stand-on 
While Demers discloses in [0048], “Although the present technology is described below with respect to a snowmobile, it is contemplated that aspects could be applied to other vehicles”, the combined references fail to teach a garment to be worn by an operator of a stand-on riding mower, an electrically powered element coupled to a portion of the garment configured to cool the operator while wearing the garment, wherein the electrically powered element is a thermoelectric cooler (TEC); a plug connected to the wire that plugs into a complementary port on the stand-on riding 
White teaches, a garment to be worn by an operator of a stand-on riding mower (as shown in figure 8B, a garment is worn by an operator of 10, [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the riding machine of Demers as a riding mower as taught by White in order to provide the user with a garment that can heat to the user when using the riding mower.
The combined references teach, a plug connected to the wire that plugs into a complementary port on the stand-on riding mower (as combined above, 210 of Demers connected to 211 of Demers that plugs into a complementary port on the riding mower of White, see Demer’s figure 3 which shows 210 plugs into a complementary port on 10 (in which 10 is a stand-on riding mower as combined above as taught by White)).
 While Demers discloses the electrically powered element as a heating element, [0067], the combined references fail to teach, an electrically powered element coupled to a portion of the garment configured to cool the operator while wearing the garment, wherein the electrically powered element is a thermoelectric cooler (TEC), wherein when the plug is connected with the complementary port, electrical current flows from the stand-on riding mower through the wire and to the TEC.
Rothschild, a garment that provides cooling air to a user, Abstract, teaches, an electrically powered element coupled to a portion of the garment configured to cool the operator while wearing the garment, wherein the electrically powered element is a thermoelectric cooler (TEC) (A personal cooling system compatible with protective 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electrically powered element of Demers as an electrically powered element configured to cool the operator while wearing the garment, the electrically powered element being a thermoelectric cooler (TEC), as taught by Rothschild in order to provide the operator with a garment that can “provide[s] cooling air to the person's body and removes warm moist air from the person's body”, Abstract in which “The dried air may [then] be passed through a heat pump so that it is cooled to a comfortable temperature for the person. It is then returned to the air circulation pad to begin the evaporation cycle again”, Col. 2 ln. 27-30.
The combined references teach, wherein when the plug is connected with the complementary port, electrical current flows from the stand-on machine through the wire and to the TEC (as combined above, the plug 210 of Demers is connected with the complementary port for 210, in which electrical current flows from 10 (in which 10 is a 

Regarding claim 22, the combined references teach, wherein the bottom hem is positioned adjacent the complementary port when the operator is on the stand-on riding machine (Demers, the annotated bottom hem is positioned adjacent the complementary port when the operator is on 10 (in which 10 is a stand-on riding mower as combined above as taught by White)), see Demers, figure 1), the complementary port is positioned at a height above an operator support on the stand-on riding mower (Demers, as shown in figure 1, the complementary port for 210 is positioned at a height above 64 on 10 (in which 10 is a stand-on riding mower as combined above as taught by White), see figure 3 regarding the complementary port for 210, see [0054] regarding the structure of 64).
While Demers discloses that the complementary port is positioned at a height in above an operator support on the stand-on riding mower as combined above as taught by White, the combined references fail to teach, the complementary port is positioned at a height in a range from about 25 inches to about 40 inches above an operator support on the stand-on riding mower. It would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different ranges of ratio for the height of the complementary port to be a height in a range from about 25 inches to about 40 inches above an operator support on the stand-on riding mower, in order to achieve an optimal configuration, since discovering the optimum or workable ranges of height involves only routine skill in the art. In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    634
    670
    media_image1.png
    Greyscale
Here, by making the complementary port is positioned at a height in a range from about 25 inches to about 40 inches above an operator support on the stand-on riding mower, as claimed, the height of the complementary port would be long enough for the plug to be connected, but not too long where the wire would interfere with the user while operating the riding mower and would also be in a position where the wire would not interfere with the operators legs while operating the riding mower.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2016/0206018 by Barbret which discloses a garment with personal climate control having a thermoelectric cooler (TEC).
5,008,517 by Brekkestran which discloses a garment with a heating system of heating wires, a control system and a power supply.  
2008/0306433 by Cesaroni which discloses a garment eiyh thermoelectric based cooling device.
4,691,762 by Elkins which discloses a garment with heat exchangers and a coupling system that connects to a separate system.
2016/0227848 by Majoros which discloses a drivable machine and a garment cooling system.
2019/0261704 by Sonnenberg which discloses a which discloses a drivable machine and a garment heating or cooling system.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.